 



 

WOODWARD EXECUTIVE BENEFIT PLAN

(Amended and Restated September 18, 2013)

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

Page

 

 

 

 

I

PURPOSE AND EFFECTIVE DATE

1

 

1.1     Purpose

1

 

1.2     Effective Date

1

 

1.3     History

1

 

1.4     Code Section 409A

1

II

DEFINITIONS

1

 

2.1.     “Account”

1

 

2.2.     “Administrator”

2

 

2.3.     “Affiliate”

2

 

2.4.     “Base Salary”

2

 

2.5.     “Beneficiary”

2

 

2.6.     “Board”

2

 

2.7.     “Bonus”

2

 

2.8.     “Change in Control”

3

 

2.9.     “Code”

4

 

2.10.   “Company”

4

 

2.11.   “Deferral Contribution Amounts”

5

 

2.12.   “Deferral Election”

5

 

2.13.   “Director Compensation”

5

 

2.14.   “Disability”

5

 

2.15.   “Distribution Election”

5

 

2.16.   “Early Retirement Date”

5

 

2.17.   “Election Period”

5

 

2.18.   “Eligible Member”

6

 

2.19.   “Exchange Act”

6

 

2.20.   “FICA”

6

 

2.21.   “Investment Fund or Funds”

6

 

2.22.   “Normal Retirement Date”

6

 

2.23.   “Participant”

6

 

2.24.   “Plan”

6

 

2.25.   “Plan Year”

6

 

i

 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page

 

 

2.26.   “Prior Account Balance”

6

 

2.27.   “Retirement”

7

 

2.28.   “Separation from Service”

7

 

2.29.   “Specified Employee”

7

 

2.30.   “Supplemental Benefit Amount”

8

 

2.31.   “Valuation Date”

8

III

PARTICIPATION

8

 

3.1.     Participation

8

 

3.2.     ERISA Exemption

8

IV

DEFERRAL CONTRIBUTION AMOUNTS

9

 

4.1.     Permissible Deferral under the Plan   

9

 

4.2.     Deferral Elections

9

 

4.3.     Crediting of Deferral Elections

11

 

4.4.     Vesting

11

 

4.5.     Deferred Contribution Amounts Subject to FICA at Time of Deferral

11

V

SUPPLEMENTAL BENEFIT AMOUNT

11

 

5.1.     Computation of Supplemental Benefit Amount

11

 

5.2.     Vesting

12

 

5.3.     Crediting of Supplemental Benefit Amount

12

 

5.4.     Distribution Elections

12

VI

ACCOUNTS AND INVESTMENTS

12

 

6.1.    Valuation of Accounts

12

 

6.2.     Hypothetical Investment Funds

13

 

6.3.     Crediting of Investment Return

14

 

6.4.     Changing Investment Fund Options

14

 

6.5.     Investment Alternatives After Death

14

VII

PAYMENT OF BENEFITS

14

 

7.1.     Distribution of Specific Future Date

14

 

7.2.     Distribution Upon Retirement or Disability

15

 

7.3.     Distribution On Other Termination of Service

16

 

7.4.     Unforeseeable Emergency

16

 

ii

 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

  Page

 

7.5.     Time and Form of Elections

17

 

7.6.     Form of Payment and Withholding

17

 

7.7.     Exception for Specified Employees

17

 

7.8.     Timing of Payments

17

VIII

DEATH BENEFITS

18

 

8.1.     Death Prior to Commencement of Benefits

18

 

8.2.     Death After Commencement of Benefits

18

IX

ADMINISTRATION

18

 

9.1.     Authority of Administrator

18

 

9.2.     Participant’s Duty to Furnish Information

19

 

9.3.     Interested Member of Administrator

19

 

9.4.     Indemnification

19

 

9.5.     Claims Procedure

19

X

AMENDMENT AND TERMINATION

20

XI

MISCELLANEOUS

20

 

11.1.     No Implied Rights; Rights on Termination of Service

20

 

11.2.     No Right to Continued Service    

20

 

11.3.     Nature of the Plan

20

 

11.4.     Nontransferability

21

 

11.5.     Successors and Assigns

21

 

11.6.     Payment with Respect to Incapacitated Persons

21

 

11.7.     Arbitration

22

 

11.8.     Gender and Number

22

 

11.9.     Headings

22

 

11.10.   Severability

22

 

11.11.   Effect on Other Employee Benefit Plans

22

 

11.12.   Non-U.S.

23

 

11.13.   Applicable Law

23

 

iii

 

--------------------------------------------------------------------------------

 





WOODWARD EXECUTIVE BENEFIT PLAN

I  PURPOSE AND EFFECTIVE DATE.

1.1.Purpose.  The Woodward Executive Benefit Plan has been established by
Woodward, Inc. to attract and retain certain key members by:

(a)providing a tax-deferred capital accumulation vehicle to supplement such
members’ individual retirement contributions, thereby encouraging savings for
retirement, and

(b)supplementing certain members’ retirement income available under the Woodward
Retirement Savings Plan (the “RSP”), which is otherwise limited pursuant to the
rules and regulations of the Internal Revenue Code of 1986, as amended (the
“Code”).

1.2.Effective Date.  The Plan was originally effective January 1, 2001 and was
subsequently amended and restated effective January 1, 2007 and January 1,
2009.  The Plan is hereby amended and restated September 18, 2013, effective as
of September 18, 2013.  The Plan shall remain in effect until terminated in
accordance with Article X.

1.3.History.  The Woodward Governor Company Amended and Restated Unfunded
Deferred Compensation Plan No. 1 (the “DC Plan No. 1”) and the Woodward Governor
Company Unfunded Deferred Compensation Plan No. 2 (the “DC Plan No. 2) were
merged with and into this Plan effective January 1, 2001.  The Plan is intended
to be an amendment, restatement and continuation of such plans for periods
following the merger date.  As of January 26, 2011, the Company changed its name
to “Woodward, Inc.”  In connection with the change of the Company’s name, on and
after January 26, 2011, this Plan shall be known as the “Woodward Executive
Benefit Plan.”

1.4.Code Section 409A.  This Plan is intended to be a nonqualified deferred
compensation plan within the meaning of Section 409A of the Code.  The
provisions of this Plan shall be interpreted, construed and administered in a
manner necessary to comply with the requirements of Code Section 409A and
applicable regulations and other guidance issued thereunder.

II DEFINITIONS.

When used in the Plan and initially capitalized, the following words and phrases
shall have the meanings indicated:

2.1.“Account” means the recordkeeping account established for each Participant
in the Plan for purposes of accounting for the amount of the Participant’s:

(a)Deferral Contribution Amounts deferred and credited in accordance with
Article IV each year, if any,





1

 

--------------------------------------------------------------------------------

 



(b)Supplemental Benefit Amounts determined and credited in accordance with
Article V each year, if any, and

(c)account balance, if any, under the prior DC Plan No. 1 and/or prior DC Plan
No. 2 on the day immediately preceding the original effective date of this Plan,

all adjusted periodically to reflect the hypothetical investment return on such
amounts in accordance with Article VI and distributions in accordance with
Article VII.

2.2.“Administrator” means the Compensation Committee of the Board or such other
individual or committee appointed and delegated by the Board to administer the
Plan in accordance with Article IX.  To the extent so delegated, the term
“Administrator” hereunder shall be deemed to refer to such individual or
committee.  The Compensation Committee shall take such actions it deems
necessary or desirable to ensure that such individual or committee has
sufficient and appropriate authority for carrying out the intent and purpose of
the Plan.

2.3.“Affiliate” means any corporation, partnership, joint venture, trust,
association or other business enterprise which is a member of the same
controlled group of corporations, trades or businesses as the Company within the
meaning of Code Section 414(b) or (c); provided, however, that for purposes only
of the term “Affiliate” when used in the definition of “Separation from Service”
below, in applying Code Section 1563(a)(1), (2), and (3) in determining a
controlled group of corporations under Code Section 414(b), the language “at
least 50 percent” shall be used instead of “at least 80 percent” each place it
appears in Code Section 1563(a)(1), (2), and (3), and in applying Treasury Reg.
§ 1.414(c)-2 for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Code Section 414(c),
“at least 50 percent” shall be used instead of “at least 80 percent” each place
it appears in Treasury Reg. § 1.414(c)-2.

2.4.“Base Salary” means a Participant’s base salary in effect for a given Plan
Year as reflected in the personnel records of the Company.

2.5.“Beneficiary” means the person or entity designated by the Participant to
receive the Participant’s Plan benefits in the event of the Participant’s
death.  If the Participant does not designate a Beneficiary, or if the
Participant’s designated Beneficiary predeceases the Participant, the
Participant’s estate shall be the Beneficiary under the Plan.

2.6.“Board” means the Board of Directors of the Company.

2.7.“Bonus” means for a given Plan Year any incentive compensation awarded and
payable to a Participant in the Plan Year for performance over one or more
fiscal-year performance periods under the Woodward Management Incentive Plan,
the Woodward Long Term Incentive Plan, and/or any other bonus or incentive



2

 

--------------------------------------------------------------------------------

 



compensation plan designated by the Administrator from time to time for
inclusion within this definition for deferral purposes.

2.8.“Change in Control” shall be deemed to have occurred if:

(a)any “person” (as defined in Section 13(d) and 14(d) of the Exchange Act)
(excluding for this purpose the Company or any subsidiary of the Company, or any
employee benefit plan of the Company or any subsidiary of the Company, or any
person or entity organized, appointed or established by the Company for or
pursuant to the terms of such plan which acquires beneficial ownership of voting
securities of the Company) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) directly or indirectly of securities of the
Company representing fifteen percent (15%) or more of the combined voting power
of the Company’s then outstanding securities; provided, however, that no Change
in Control shall be deemed to have occurred:

(i)as the result of an acquisition of securities of the Company by the Company
which, by reducing the number of voting securities outstanding, increases the
direct or indirect beneficial ownership interest of any person to fifteen
percent (15%) or more of the combined voting power of the Company’s then
outstanding securities, but any subsequent increase in the direct or indirect
beneficial ownership interest of such a person in the Company shall be deemed a
Change in Control; or

(ii)as a result of the acquisition directly from the Company of securities of
the Company representing less than fifty percent (50%) of the voting power of
the Company; or

(iii)if the Board determines in good faith that a person who has become the
beneficial owner directly or indirectly of securities of the Company
representing fifteen percent (15%) or more of the combined voting power of the
Company’s then outstanding securities has inadvertently reached that level of
ownership interest, and if such person divests as promptly as practicable a
sufficient amount of securities of the Company so that the person no longer has
a direct or indirect beneficial ownership interest in fifteen percent (15%) or
more of the combined voting power of the Company’s then outstanding securities;
or

(b)during any period of two (2) consecutive years (not including any period
prior to the original effective date (as set forth in Section 1.2 above) of the
Plan), individuals who at the beginning of such two-year period constitute the
Board and any new director or directors (except for any director designated by a
person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a) above or



3

 

--------------------------------------------------------------------------------

 



paragraph (c) below) whose election by the Board or nomination for election by
the Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board (such
individuals and any such new directors being referred to as the “Incumbent
Board”); or

(c)approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

(d)consummation of:

(i)an agreement for the sale or disposition of the Company or all or
substantially all of the Company’s assets,

(ii)a plan of merger or consolidation of the Company with any other corporation,
or

(iii)a similar transaction or series of transactions involving the Company (any
transaction described in subparagraphs (i) and (ii) of this paragraph (d) being
referred to as a “Business Combination”), in each case unless after such a
Business Combination:

(a)the shareholders of the Company immediately prior to the Business Combination
continue to own, directly or indirectly, more than fifty-one percent (51%) of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the new (or continued) entity
(including, but not by way of limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s former
assets either directly or through one or more subsidiaries) immediately after
such Business Combination, in substantially the same proportion as their
ownership in the Company immediately prior to such Business Combination, and

(b)at least a majority of the members of the board of directors of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination.

2.9.“Code” means the Internal Revenue Code of 1986, as amended.

2.10.“Company” means Woodward, Inc. and any successor thereto.





4

 

--------------------------------------------------------------------------------

 



2.11.“Deferral Contribution Amounts” means the amounts of Base Salary, Director
Compensation and/or Bonus (as applicable) deferred by a Participant, if any, and
credited to his or her Account in accordance with Article IV but such amounts
specifically and expressly do not include any Prior Account Balance of such
Participant.

2.12.“Deferral Election” means the election made in writing (or any other format
approved by the Administrator) by an Eligible Member to defer such Eligible
Member’s Base Salary, Director Compensation and/or Bonus (as applicable)
otherwise payable for any given Plan Year in accordance with Article IV.

2.13.“Director Compensation” means any and all (i) retainer or committee fees,
(ii) attendance fees, (iii) chairman or lead director fees, and (iv) other cash
compensation directly pertaining to the provision of services on the Board or a
committee thereof, and in each case prior to any reduction therein, payable in
cash to a Participant who is a non-employee director of the Board for services
as a member of the Board.

2.14.“Disability” means that the Participant is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving disability benefits under the Company’s long-term disability
plan for a period of not less than three months.  If a Participant does not
participate in such a long term disability plan, then Disability shall mean that
the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, as determined in the sole discretion of the
Administrator.

2.15.“Distribution Election” means the election made by a Participant in writing
(or any other format approved by the Administrator) for a Plan Year regarding
the timing and form of payment of his or her Deferral Contribution Amounts under
Article IV or Supplemental Benefit Amounts under Article V with respect to such
Plan Year or, where applicable, made under prior DC Plan No. 1 or prior DC Plan
No. 2 in respect of the timing and form of payment of his or her Prior Account
Balance.

2.16.“Early Retirement Date” means the date on which any Participant incurs a
Separation from Service on or after he has attained age 55 but before he has
attained age 65.

2.17.“Election Period” means the period(s) specified by the Administrator during
which a Deferral Election may be made with respect to a Participant’s Base
Salary, Director Compensation and/or Bonus (as applicable) otherwise payable for
a Plan Year, or a Distribution Election may be made with respect to payment of
Deferred Compensation Amounts or Supplemental Benefit Amounts credited for such
Plan Year.





5

 

--------------------------------------------------------------------------------

 



2.18.“Eligible Member” means a member of the Company or an Affiliate or a
non-employee member of the Board who has been selected by the Administrator to
participate in the Plan in accordance with Article III.

2.19.“Exchange Act” means the Securities and Exchange Act of 1934.

2.20.“FICA” means the employment tax imposed on a member’s income under the
Federal Insurance Contributions Act (Chapter 21 of the Code) which is comprised
of Old-Age, Survivors and Disability Insurance and Hospital Insurance.

2.21.“Investment Fund or Funds” means the investment funds designated by the
Administrator as the basis for determining the hypothetical investment return to
be credited in accordance with Article VI to Participants’ Accounts.  As of the
effective date of this amendment and restatement of the Plan, the Investment
Funds shall mirror the investment funds available under the RSP, including the
investment in Woodward, Inc. Common Stock under the Company Stock Component
under the RSP.  The Administrator, in its sole discretion, may change the
Investment Funds at such times as it deems appropriate.  Any Investment Fund
alternatives that are different than those offered under the RSP shall be
described in an Appendix to the Plan.

2.22.“Normal Retirement Date” means the date on which any Plan Participant
incurs a Separation from Service on or after he has attained age 65.

2.23.“Participant” means an Eligible Member who has:

(a)been notified by the Administrator of his eligibility to participate in the
Plan, and

(b)either:

(i)completed and submitted a Deferral Election in accordance with Section 4.2,
or

(ii)had credited to his Account, by the Company, Supplemental Benefit Amounts in
accordance with Article V, or

(iii)had an account balance under the prior DC Plan No. 1 and/or the prior DC
Plan No. 2 on the day immediately preceding the original effective date of this
Plan.

2.24.“Plan” means the Woodward Executive Benefit Plan, as amended from time to
time.

2.25.“Plan Year” means the 12 consecutive month period beginning each January 1.

2.26.“Prior Account Balance” means an Eligible Member’s account balance(s), if
any, under the prior DC Plan No. 1 and/or prior DC Plan No. 2 which were



6

 

--------------------------------------------------------------------------------

 



transferred to this Plan by the Company and credited to his Account pursuant to
Section 3.1.

2.27.“Retirement” means Separation from Service by a Participant on his Early
Retirement Date or Normal Retirement Date.

2.28.“Separation from Service” means, in respect of a Participant, any
termination of employment with the Company and all its Affiliates, or in the
case of a non-employee director, any termination of service on the Board, due to
Retirement, death, or other reason; provided, however, that for Participants who
are employees of the Company or any of its Affiliates, no Separation from
Service for reasons other than death shall be deemed to occur for purposes of
the Plan while the Participant is on military leave, sick leave, or other bona
fide leave of absence that does not exceed six months or, if longer, the period
during which the Participant’s right to reemployment with the Company or its
Affiliates is provided either under applicable statute or by contract; and
provided further that, if the period of leave exceeds six months and the
Participant does not retain a right to reemployment under an applicable statute
or by contract, a Separation from Service will be deemed to have occurred on the
first day following such six-month period.  Whether or when a Separation from
Service has occurred for purposes of the Plan shall be determined based on the
meaning of “separation from service” under Code Section 409A and the regulations
promulgated thereunder and, accordingly, shall be based on whether the facts and
circumstances indicate that the Company and its Affiliates and the Participant
reasonably anticipate that no further services will be performed after a certain
date or that the level of bona fide services the Participant will perform after
such date (whether as an employee, an independent contractor or a non-employee
director) will permanently decrease to no more than 20% of the average level of
bona fide services performed (whether as an employee, an independent contractor
or a non-employee director) over the immediately preceding 36-month period (or
the full period of services to the Company and its Affiliates if the Participant
has been providing services to the Company and its Affiliates less than 36
months).  A Participant shall be presumed for this purpose to have a Separation
from Service where the level of bona fide services decreases to a level equal to
20% or less of such average level of services.

2.29.“Specified Employee” means a Participant who is a key employee (as defined
in Code Section 416(i) without regard to Code Section 416(i)(5)) of the Company
or an Affiliate.  For purposes of this definition, a Participant is a key
employee if the Participant meets the requirements of Code Section
416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the regulations
thereunder and disregarding Code Section 416(i)(5)) at any time during the
12-month period ending on any December 31st.  If a Participant is a key employee
as of any December 31st, that Participant is treated as a Specified Employee for
the 12-month period beginning on the April 1st following the relevant December
31st.  Notwithstanding the foregoing, a Participant who otherwise would be a
Specified Employee under the preceding sentence shall not be a Specified
Employee for purposes of the Plan



7

 

--------------------------------------------------------------------------------

 



unless, as of the date of the Participant’s Separation from Service, stock of
such Company or an Affiliate thereof is publicly traded on an established
securities market or otherwise.

2.30.“Supplemental Benefit Amount” means the amount computed on behalf of the
Participant, if any, and credited to his or her Account in accordance with
Article V.

2.31.“Valuation Date” means a date on which the Investment Funds are valued and
the Participant’s Account is adjusted for any resulting gains or losses.  The
Valuation Date shall be each day the New York Stock Exchange is open for
business, or such other date(s) occurring at least once every calendar year as
the Administrator shall determine; provided, however, that for purposes of
Articles VII and VIII and Section 11.4 only, Valuation Date shall mean the 15th
day of each calendar month or, if it is not a day the New York Stock Exchange is
open for business, the next succeeding day the New York Stock Exchange is open
for business.

IIIPARTICIPATION.

3.1.Participation.  The Administrator shall select those members eligible to
participate in the Plan.  In selecting Eligible Members, the Administrator shall
take into consideration such factors as it deems relevant in connection with
accomplishing the purposes of the Plan.  An Eligible Member shall become a
Participant in the Plan when (A) he is notified in writing by the Administrator
(or in any other format approved by the Administrator) that he is eligible to
participate in the Plan, and (B) he has either (1) completed and submitted a
Deferral Election to the Administrator in accordance with Article IV, or (2) had
credited to his Account, by the Company, Supplemental Benefit Amounts in
accordance with Article V, or (3) had credited to his Account, by the Company,
his account balance, if any, under the prior DC Plan No. 1 and/or the prior DC
Plan No. 2 on the day immediately preceding the original effective date of this
Plan.

3.2.ERISA Exemption.  It is the intent of the Company that the Plan be exempt
from Parts 2, 3 and 4 of Subtitle B of Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), as an unfunded plan that is
maintained by the Company primarily for the purpose of providing deferred
compensation for a select group of management of highly compensated employees
and non-employee directors serving on the Board (the “ERISA
Exemption”).  Notwithstanding anything to the contrary in Section 3.1 or in any
other provision of the Plan, the Administrator may in its sole discretion
exclude any one or more members from eligibility to participate or from
participation in the Plan, may exclude any Participant from continued
participation in the Plan, and may take any further action it considers
necessary or appropriate if the Administrator reasonably determines in good
faith that such exclusion or further



8

 

--------------------------------------------------------------------------------

 



action is necessary in order for the Plan to qualify for, or to continue to
qualify for, the ERISA Exemption.

IV DEFERRAL CONTRIBUTION AMOUNTS.

4.1.Permissible Deferrals under the Plan.  An Eligible Member may elect to
defer (as applicable):

(a)Deferral of Base Salary:  up to 50% of his or her Base Salary for a Plan
Year, in increments of 1%, provided, however, that any election to defer over
30% of Base Salary must be approved in advance of such election by the
Administrator;

(b)Deferral of Bonus:  up to 100% of his or her Bonus for a Plan Year, in
increments of 5%; and

(c)Deferral of Director Compensation: up to 100% of his or her Director
Compensation for a Plan Year, in increments of 1%,

by filing a Deferral Election in accordance with Section 4.2 below.

4.2.Deferral Elections.  A Participant’s Deferral Election shall be in writing
(or in any other form approved by the Administrator), and shall be filed with
the Administrator at such time and in such manner as the Administrator shall
provide, subject to the following:

(a)A Deferral Election pertaining to Base Salary or Director Compensation shall
be made during the Election Period established by the Administrator which shall
end no later than December 31 preceding the first day of the Plan Year in which
the services in respect of which such Base Salary or Director Compensation would
otherwise be payable are performed.  A Deferral Election pertaining to a Bonus
for a Plan Year shall be made during the Election Period established by the
Administrator which shall end no later than the last day of the Company’s fiscal
year next preceding the fiscal year which contains the first day of the
performance period (which shall consist of one or more consecutive fiscal years
of the Company) to which such Bonus relates and after the end of which such
Bonus, absent the Deferral Election, would be paid.  Notwithstanding the
foregoing, with respect to any portion of a Bonus which constitutes
“performance-based compensation,” as defined under Code Section 409A, such
Deferral Election shall be made within the Election Period prescribed by the
Administrator which shall end no later than the date that is six months before
the end of the applicable fiscal year performance period(s) with respect to
which the Bonus is payable but in no event after the Bonus amount has become
readily ascertainable; provided, however, that any such Deferral Election may
only be made during an Election Period established under this sentence if the
Participant has performed services continuously from the later of the beginning
of such performance period(s)



9

 

--------------------------------------------------------------------------------

 



or the date the performance criteria is established through the date the
Deferral Election is made.

(b)At the discretion of the Administrator, a Deferral Election may be made by

(i)newly-hired or newly-elected (as applicable) Eligible Members for the Plan
Year in which they commence employment or service on the Board, or

(ii)a member who otherwise becomes an Eligible Member after the beginning of a
Plan Year for the Plan Year in which he or she first becomes an Eligible Member
(as determined consistent with Code Section 409A and the regulations
thereunder).

Notwithstanding the preceding sentence or Section 4.2(a), such Deferral
Elections must be made within thirty (30) days of the Eligible Member’s date of
hire or date of election (as applicable), or the date the member becomes an
Eligible Member, whichever applies.  However, such Deferral Elections shall be
prospective and shall apply only to Base Salary or Director Compensation that
would otherwise be paid to the Eligible Member with respect to services
performed after the Deferral Election is made and only to a portion of a Bonus
(if applicable) for the applicable performance period(s) that shall not exceed
the total Bonus amount prorated for the number of days remaining in the relevant
performance period(s) after the Deferral Election is made relative to the total
number of days in the performance period(s).

(c)Deferral Elections shall be expressed as a percentage of Base Salary,
Director Compensation or Bonus (as applicable) within the limits provided under
the Plan.

(d)Once made, Deferral Elections for Base Salary, Director Compensation or Bonus
(as applicable) shall remain in effect only for the Plan Year for which each
such election is made.

Notwithstanding any provision herein to the contrary, Deferral Elections with
respect to a given Plan Year shall be irrevocable on the date filed with the
Administrator, except if the Administrator, in its sole discretion, determines
that the Participant has suffered an unforeseeable emergency as provided in
Section 7.4 or, before the end of the Election Period in which the Deferral
Election was made, revokes the election because a bona fide administrative
mistake was made.  If a Deferral Election is cancelled in accordance with
Section 7.4, the Participant may not make a new Deferral Election until the
Election Period established by the Administrator in accordance with Section
4.2(a) for making deferrals for



10

 

--------------------------------------------------------------------------------

 



the Plan Year commencing at least 12 months after the unforeseeable emergency.

(e)At the time a Deferral Election is made with respect to Base Salary,
 Director Compensation or Bonus (as applicable) for a Plan Year, the Participant
shall also make a Distribution Election with respect to such Plan Year deferrals
in accordance with Article VII.

4.3.Crediting of Deferral Elections.  The amount of Base Salary, Director
Compensation or Bonus (as applicable) that a Participant elects to defer under
the Plan shall be credited by the Company to the Participant’s Account as
Deferral Contribution Amounts as of the date such Base Salary, Director
Compensation or such Bonus would have been paid to the Participant absent the
Deferral Election.

4.4.Vesting.  A Participant’s Deferral Contribution Amounts for each Plan Year
shall be fully vested at the time credited to such Participant’s Account.

4.5.Deferred Contribution Amounts Subject to FICA at Time of Deferral.    Except
with respect to deferrals of Director Compensation, a Participant’s Deferred
Contribution Amounts are subject to FICA at the time the amounts are contributed
to the Plan for deferral.  The gross amount of the Participant’s Base Salary
deferral and Bonus deferral will be contributed to the Participant’s Account and
the corresponding FICA tax due will be deducted from that portion of the
Participant’s Base Salary or Bonus not deferred, as the case may
be.  Notwithstanding the foregoing, if a Participant has elected to defer a
percentage of his or her Bonus such that contribution of the gross amount of the
Bonus deferred would leave insufficient funds to remit the applicable FICA tax
to the government, then the applicable Bonus amount contributed to the
Participant’s Account shall be made net of the smallest amount of FICA tax
needed to satisfy such liability which cannot be covered from the portion of
Bonus not deferred.

V  SUPPLEMENTAL BENEFIT AMOUNT.

5.1.Computation of Supplemental Benefit Amount.  An Eligible Member designated
by the Administrator for participation under the Plan, other than an Eligible
Member who is a non-employee director serving on the Board, shall be entitled to
a Supplemental Benefit Amount for each Plan Year that he is an Eligible Member
equal to:

(a)the excess, if any, of the amount of contributions the Participant otherwise
would have been entitled to have credited to a separate account for his benefit
as Company Matching Contributions, Grandfathered Contributions and Company Stock
Component Contributions under the RSP for a given year if such contribution
amounts were calculated without regard to the following:

(i)Code Section 415,





11

 

--------------------------------------------------------------------------------

 



(ii)Code Section 401(a)(17),

(iii)Code Section 401(k)(3),

(iv)Code Section 401(m)(2),

(v)Code Section 402(g), and

(vi)any Deferral Election made by the Participant for such given year under
Article IV of this Plan, over

(b)the actual amount of such contributions which the Participant is entitled to
have credited to a separate account for his benefit for such given year under
the RSP.

Notwithstanding the foregoing, if after the beginning of a Plan Year, a
Participant changes his or her deferral/contribution elections under the RSP in
a manner that would affect the amount of Supplemental Benefit Amount credits
based on Company Matching Contributions under the RSP for such Plan Year, the
Supplemental Benefit Amount credits to be credited for such Plan Year shall be
appropriately reduced or increased, as the case may be, provided that the
aggregate Supplemental Benefit Amount for such Plan Year based on Company
Matching Contributions under the RSP does not exceed 100% of the matching
contributions that would have been provided under the RSP for such Plan Year
absent any plan-based restrictions that reflect limits on qualified plan
contributions under the Code.

5.2.Vesting.  A Participant’s Supplemental Benefit Amounts calculated by the
Company for each Plan Year shall be fully vested at the time credited to such
Participant’s Account.

5.3.Crediting of Supplemental Benefit Amount.  The Supplemental Benefit Amounts
computed in Section 5.1 above for each Plan Year shall be credited by the
Company to the Participant’s Account as soon as reasonably practicable.

5.4.Distribution Elections.  During the Election Period pertaining to the
deferral of Base Salary for each Plan Year, a Participant shall also make a
Distribution Election in accordance with Article VII with respect to the
distribution of any Supplemental Benefit Amount to be credited to his or her
Account for such Plan Year.

VI ACCOUNTS AND INVESTMENTS.

6.1.Valuation of Accounts.  The Administrator shall establish an Account for
each Participant who:





12

 

--------------------------------------------------------------------------------

 



(a)has filed a Deferral Election to defer Base Salary, Director Compensation or
Bonus (as applicable); or

(b)has been credited with a Supplemental Benefit Amount; or

(c)has a Prior Account Balance on the effective date of this Plan.

Such Account shall be credited with a Participant’s Deferral Contribution
Amounts and Supplemental Benefit Amounts as set forth in Sections 4.3 and 5.3,
respectively, and with the Participant’s Prior Account Balance, if any.  As of
each Valuation Date, the Participant’s Account shall be adjusted upward or
downward to reflect:

(d)the investment return to be credited as of such Valuation Date pursuant to
Section 6.3 below; and

(e)the amount of distributions, if any, to be debited as of that Valuation Date
under Article VII.

Each Participant will receive a statement of his or her Account balance at least
annually.

6.2.Hypothetical Investment Funds.  Each Participant generally may direct the
manner in which his or her Account shall be deemed invested in and among the
Investment Funds; provided,  however, that each investment election made by a
Participant who is not subject to the Woodward Officer/Director Stock Ownership
Guidelines, as in effect from time to time (the “Guidelines”), shall,
notwithstanding anything to the contrary in the Plan, be strictly subject to the
consent of the Administrator which, in its sole discretion, may elect to honor
the Participant’s request or have the Account deemed invested in another
manner.  Such deemed investment election shall be made in accordance with such
procedures as the Administrator may establish and any such election shall be
made in whole percentages.  The investment authority shall remain at all times
with the Administrator.  The selection of Investment Funds by a Participant
shall be for the sole purpose of determining the rate of return to be credited
to his or her Account and shall not be treated or interpreted in any manner
whatsoever as a requirement or direction to actually invest assets in any
Investment Fund or any other investment media.

Notwithstanding any provision of the Plan to the contrary, a Participant who is
subject to the Guidelines may revoke an Investment Fund election (including an
election for the Investment Fund based on Woodward, Inc. Company Common Stock
(“Company Common Stock”)) at any time in accordance with such procedures as the
Administrator may establish; provided, however, that if a Participant who is not
subject to the Guidelines is granted permission to make an investment election
for the Investment Fund based on Company Common Stock, the Participant may only
revoke such Investment Fund election with the prior approval of the
Administrator.  Any such revocation shall only be effective with



13

 

--------------------------------------------------------------------------------

 



respect to future deferrals and credits.  Any portion of the Participant’s
Account deemed invested in Company Common Stock shall continue to be deemed to
be invested in Company Common Stock and may not be transferred to any other
hypothetical Investment Fund.  The applicable value of Company Common Stock as
of any Valuation Date shall be equal to the closing price of such common stock
on NASDAQ quoted by the Wall Street Journal for the applicable Valuation Date.

6.3.Crediting of Investment Return.  Each Participant’s Account shall be
credited on each Valuation Date with his or her allocable share of investment
gains or losses of each Investment Fund in which his or her Account is
hypothetically invested.  The Administrator shall adopt a protocol for
allocating the deemed investment gains and losses similar to that used in the
RSP.  Notwithstanding any provision herein to the contrary, if a Participant
elects to invest in the hypothetical Investment Fund for  Company Common Stock,
such Participant’s Account shall also be credited with any deemed dividends paid
during the period beginning with the immediately preceding Valuation Date and
ending with the current Valuation Date.

6.4.Changing Investment Fund Options.  Subject to the provisions of this Article
VI, a Participant may, on a daily basis, make a new election with respect to the
hypothetical Investments Funds in which his or her Account shall be deemed
invested in the future.  Any such election shall be made in the form specified
by the Administrator.

6.5.Investment Alternatives After Death.  For periods after the Valuation Date
coincident with or next following a Participant’s death and pursuant to
procedures established by the Administrator, the Participant’s Account balance
pertaining to Deferral Contribution Amounts, Supplemental Benefit Amounts, if
any, and/or Prior Account Balance, if any, shall be reallocated and reinvested
among the Investment Funds in accordance with the Beneficiary’s hypothetical
investment direction.

VIIPAYMENT OF BENEFITS.

7.1.Distribution at Specific Future Date.  During the Election Period(s)
specified by the Administrator for making a Deferral Election for a Plan Year,
an Eligible Member may elect one or more future Valuation Dates (which must be
one or more specific dates) as of which all or a portion of his or her Deferral
Contribution Amounts to be deferred and any Supplemental Benefit Amounts to be
credited for such Plan Year, and earnings thereon, shall be
distributed.  Participants who participated prior to January 1, 2001 in prior DC
Plan No. 1 or prior DC Plan No. 2 also had the opportunity to make such an
election(s) under such plans with respect to all or a portion of their Prior
Account Balances and earnings thereon, which elections shall continue in effect
under this Section 7.1 of the Plan.  Any distribution as of a specific future
date made to an Eligible Member pursuant to any such elections shall be paid in
a single lump-sum payment or substantially equal annual, quarterly or monthly
installments for a



14

 

--------------------------------------------------------------------------------

 



specified period up to but not exceeding 10 years, as provided in such
election.  Any such specific future date shall be a Valuation Date in a specific
future year which is at least five Plan Years after the Plan Year for which the
Deferral Contribution Amounts or Supplemental Benefit Amounts are credited to
such Participant’s Account; provided, however, that only one distribution date
per Plan Year may be elected under this Section 7.1.  If the Participant elects
a distribution to be made or commenced at one or more specific future dates and
incurs a Separation from Service or a Disability prior to any such date, such
election shall be without further effect and distribution shall commence
pursuant to Section 7.2, 7.3 or 8.1, as applicable.  The amount of each
installment payment to be made under any installment payment election shall be
equal to the quotient obtained by dividing the balance in the portion of the
Eligible Member’s Account subject to the election as of the Valuation Date as of
which the installment payment is to be made by the number of installment
payments remaining to be made at the time of such calculation.  A Distribution
Election under this Section 7.1 may be changed to a Valuation Date (which must
be a specific date) in a future Plan Year or changed to a different form of
payment if the following requirements are satisfied:  (i) the new Distribution
Election must be made at least 12 months in advance of the originally scheduled
distribution or distribution commencement date and may not take effect for at
least 12 months after the date the new Distribution Election is made; (ii) the
new Distribution Election must require a revised distribution or distribution
commencement date of at least five Plan Years from the date such payment would
otherwise have been made or commenced; and (iii) the new Distribution Election
shall not accelerate the schedule of any payment, except as permitted under the
regulations under Code Section 409A.  Notwithstanding the foregoing, any amounts
distributable under this Section 7.1 shall be paid or commenced, as the case may
be, on or as soon as practicable following the Valuation Date elected and must
be made or commenced within the same taxable year of the elected Valuation Date
or, if later and provided the Participant is not permitted, directly or
indirectly, to designate the taxable year of payment, the 15th day of the third
calendar month following the elected Valuation Date.

7.2.Distribution Upon Retirement or Disability.  Subject to Sections 7.7 and 7.8
and the provisions of this Section 7.2, if a Participant incurs a Separation
from Service by reason of Retirement or incurs a Disability, distribution of the
Participant’s Account (excluding any portion thereof then being paid in
installments pursuant to Section 7.1) shall be made or commenced on the
Valuation Date of the calendar month beginning next following the date such
Participant incurs the Separation from Service or Disability or as soon
thereafter as is practicable.  Distribution under this Section 7.2 shall be
made:

(a)in a lump sum; or

(b)in substantially equal annual, quarterly or monthly installments for a
specified period up to but not exceeding 10 years,





15

 

--------------------------------------------------------------------------------

 



as elected by the Participant on his or her Distribution Election(s).  The
amount of each installment payment to be made under any installment payment
election shall be equal to the quotient obtained by dividing the balance in the
portion of the Participant’s Account subject to the election as of the Valuation
Date as of which the installment payment is to be made by the number of
installment payments remaining to be made at the time of such calculation.  A
Distribution Election under this Section 7.2 may be changed to another time
and/or form of payment if the following requirements are satisfied:  (i) the new
Distribution Election must be made at least 12 months in advance of the
originally scheduled distribution or distribution commencement date and may not
take effect for at least 12 months after the date the new Distribution Election
is made; (ii) the new Distribution Election must require a revised distribution
or distribution commencement date of at least five Plan Years from the date such
payment would otherwise have been made or commenced; and (iii) the new
Distribution Election shall not accelerate the schedule of any payment, except
as permitted under the regulations under Code Section 409A.  A Participant
cannot alter or change his Distribution Election once he has begun to receive
payments under this Section 7.2 of the Plan.  If the Participant does not have
in effect a valid Distribution Election with respect to all or any portion of
his or her Account on file with the Administrator at the time of Retirement or
Disability, the Participant’s Account or applicable portion thereof not covered
by a valid Distribution Election shall be paid in a single sum under paragraph
(a) above.  Notwithstanding any provision in the Plan to the contrary,
distributions made under this Section 7.2 must be made or commenced within 90
days following the Participant’s Separation from Service or Disability, as the
case may be, and the Participant shall not have any right to designate the year
of payment.

7.3.Distribution On Other Termination of Service. Subject to Sections 7.7 and
7.8 and the provisions of this Section 7.3, if a Participant incurs a Separation
from Service for any reason other than Retirement or death and the Participant
has not incurred a Disability prior thereto, the Participant’s Account
(excluding any portion thereof then being paid in installments under Section
7.1) shall be paid in a lump sum payment as of the Valuation Date of the
calendar month beginning next following such Separation from Service or as soon
thereafter as is practicable. Notwithstanding any provision in the Plan to the
contrary, distributions made under this Section 7.3 must be made within 90 days
following the Participant’s Separation from Service and the Participant shall
not have any right to designate the year of payment.

7.4.Unforeseeable Emergency.  Prior to the distribution date otherwise scheduled
under the Plan as of which payment is to be made or commenced, upon showing an
unforeseeable emergency, a Participant may request that the Administrator
accelerate payment of all or a portion of his or her Deferral Contribution
Amounts, Supplemental Benefit Amounts, Prior Account Balance, and earnings
thereon, in an amount not exceeding the amount necessary to meet the
unforeseeable emergency, plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to



16

 

--------------------------------------------------------------------------------

 



which such unforeseeable emergency is or may be relieved through reimbursement
or compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).  For purposes of the Plan, an unforeseeable
emergency means a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse, or a dependent
of the Participant (as specified in Code Section 409A), loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The determination of an unforeseeable emergency shall be made
by the Administrator in its sole discretion, based on such information as the
Administrator shall deem to be necessary and relevant and the requirements of
Section 409A of the Code, and such decision shall be final and binding on all
parties.  If the Administrator authorizes a withdrawal due to an unforeseeable
emergency pursuant to this Section 7.4, the Participant shall not be eligible to
file a new Deferral Election until the Election Period established by the
Administrator in accordance with Section 4.2(a) for the Plan Year commencing at
least 12 months after such withdrawal, and the Participant’s Deferral
Election(s) for the Plan Year in which the withdrawal is made shall be
cancelled.  Notwithstanding any provision in the Plan to the contrary,
distributions made under this Section 7.4 must be made as of a Valuation Date
within 90 days following the Administrator’s determination of an unforeseeable
emergency and the Participant shall not have any right to designate the year of
payment.

7.5.Time and Form of Elections.  Subject to the provisions of Section 4.2(e) and
5.4, all Distribution Elections under this Article VII shall be made at the time
and in the form established by the Administrator and shall be subject to such
other rules and limitations that the Administrator, in its sole discretion, may
establish to the extent permissible under and consistent with Code Section 409A.

7.6.Form of Payment and Withholding.  All payments under the Plan shall be made
in cash and are subject to the withholding of all applicable federal, state and
local and foreign governmental taxes; provided, however, any payment under the
Plan that is attributable to the portion of a Participant’s Account deemed
invested in Company Common Stock shall be made in whole shares of Company Common
Stock, with fractional shares paid in cash.

7.7.Exception for Specified Employees.  Notwithstanding any provision to the
contrary in this Article VII of the Plan, if a Participant is a Specified
Employee at the time when his or her Separation from Service occurs for any
reason other than death, such Participant’s distribution or distribution
commencement date in accordance with Section 7.2 or Section 7.3 on account of
such Separation from Service shall be adjusted to instead occur on the date that
is six (6) months following the relevant distribution or distribution
commencement date.

7.8.Timing of Payments.  Notwithstanding any provision of the Plan to the
contrary, until paid, any amount distributable from a Participant’s Account
shall continue to



17

 

--------------------------------------------------------------------------------

 



be adjusted under Article VI to reflect investment returns of the investments in
which the Account is deemed invested, and the amount distributable shall be
valued as of the Valuation Date coincident with or next preceding the date
payment is made.  In addition, if calculation of the amount of a payment is not
administratively practicable due to events beyond the control of the Participant
or his or her Beneficiary, a payment will be treated as made on the specified
date for purposes of Code Section 409A if the payment is made during the first
calendar year in which the calculation of the amount of the payment is
administratively practicable.

VIIIDEATH BENEFITS.

8.1.Death Prior to Commencement of Benefits.  If a Participant dies prior to
commencement of payment of his or her Account under Section 7.2 or 7.3, the
Participant’s Beneficiary shall receive a survivor benefit in an amount equal to
the Participant’s Account balance (including the amount of any unpaid
installments that had commenced pursuant to Section 7.1) to be paid in a single
lump sum as soon as practicable following the Participant’s
death.  Distributions made under this Section 8.1 must be made on a Valuation
Date within 90 days following the Participant’s death, and the Beneficiary shall
not have any right to designate the year of payment.

8.2.Death After Commencement of Benefits.  If a Participant incurs a Separation
from Service or incurs a Disability prior to a Separation from Service, has
commenced payments in installments, and dies prior to the time his or her
Account balance has been fully distributed, the Participant’s Beneficiary shall
receive the remaining portion of the Participant’s Account at the
regularly-scheduled date of payment for any remaining installment payments of
the Participant’s Account.

IX ADMINISTRATION.

9.1.Authority of Administrator.  The Administrator shall have full power and
authority to carry out the terms of the Plan, including, subject to the
provisions of Section 1.4, the discretionary authority to construe and interpret
the Plan, make factual findings, decide all questions of eligibility and
determine the amount, manner and time of payment of any benefits hereunder.  The
Administrator may establish such rules and regulations as it may consider
necessary or desirable for the effective and efficient administration of the
Plan.  The Administrator’s interpretation, construction and administration of
the Plan, including any adjustment of the amount or recipient of the payments to
be made, shall be binding and conclusive on all persons for all
purposes.  Neither the Company, including its officers, members or directors,
nor the Administrator or the Board or any member thereof, shall be liable to any
person for any action taken or omitted in connection with the interpretation,
construction and administration of the Plan.





18

 

--------------------------------------------------------------------------------

 



9.2.Participant’s Duty to Furnish Information.  Each Participant shall furnish
to the Administrator such information as it may from time to time request for
the purpose of the proper administration of this Plan.

9.3.Interested Member of Administrator.  If a member of the Administrator is
also a Participant in the Plan, he or she may not decide or determine any matter
or question concerning his or her benefits unless such decision or determination
could be made by him or her under the Plan if he or she were not a member of the
Administrator.

9.4.Indemnification.  No person (including any present or former member of the
Administrator, and any present or former officer or member of the Company or any
Affiliate) shall be personally liable for any act done or omitted to be done in
good faith in the administration of the Plan.  Each present or former officer or
member of the Company or any Affiliate to whom the Administrator has delegated
any portion of its responsibilities under the Plan and each present or former
member of the Administrator shall be indemnified and saved harmless by the
Company (to the extent not indemnified or saved harmless under any liability
insurance or other indemnification arrangement with respect to the Plan) from
and against any an all claims of liability to which they are subjected by reason
of any act done or omitted to be done in good faith in connection with the
administration of the Plan, including all expenses reasonably incurred in their
defense if the Company fails to provide such defense.  No member of the
Administrator shall be liable for any act or omission of any other member of the
Administrator, nor for any act or omission upon his own part, excepting his own
willful misconduct or gross neglect.

9.5.Claims Procedure.  If a Participant or Beneficiary (“Claimant”) is denied
all or a portion of an expected benefit under this Plan for any reason, he or
she may file a claim with the Administrator.  The Administrator shall notify the
Claimant within 90 days of allowance or denial of the claim, unless the Claimant
receives written or electronic notice from the Administrator prior to the end of
the 90-day period stating that special circumstances require an extension (of up
to 90 additional days) of the time for decision.  The notice of the decision
shall be in writing and sent by mail to Claimant’s last known address (or sent
electronically), and if a denial of the claim, shall contain the following
information:  (a) the specific reasons for the denial; (b) specific reference to
pertinent provisions of the Plan on which the denial is based; (c) if
applicable, a description of any additional information or material necessary to
perfect the claim, an explanation of why such information or material is
necessary, and an explanation of the claims review procedure; and (d) a
statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA following a final adverse benefit determination.  A Claimant is entitled
to request a review of any denial of his or her claim by the Board.  The request
for review must be submitted within 60 days of mailing of notice of the
denial.  The Claimant or his or her representatives shall be entitled to review
all pertinent documents, and to submit issues and comments orally and in
writing.  The Board shall render a review decision in writing or electronically



19

 

--------------------------------------------------------------------------------

 



within 60 days after receipt of a request for a review, provided that, in
special circumstances the Board may extend the time for decision by not more
than 60 days upon notice to the Claimant.  The Claimant shall receive written or
electronic notice of the Board’s review decision, together with specific reasons
for the decision and reference to the pertinent provisions of the Plan, as well
as a statement of the Claimant’s right to bring an action under Section 502(a)
of ERISA.

X  AMENDMENT AND TERMINATION.

The Board may amend or terminate the Plan at any time. Upon termination of the
Plan, Participant Account balances shall remain in the Plan until the
Participant becomes eligible for benefit payments as provided in Article VII or
VIII, as applicable. Notwithstanding the foregoing, the Administrator, in its
discretion, may elect to distribute Participants’ Account balances following
termination of the Plan, in which case the entire vested Account balances of all
Participants shall be distributed, notwithstanding any installment payment
elections made by Participants, to the extent acceleration of the time and form
of payment is permitted under Code Section 409A and the regulations and guidance
issued thereunder.

XI MISCELLANEOUS.

11.1.No Implied Rights; Rights on Termination of Service.  Neither the
establishment of the Plan nor any amendment thereof shall be construed as giving
any Participant, Beneficiary or any other person, individually or as a member of
a group, any legal or equitable right unless such right shall be specifically
provided for in the Plan or conferred by specific action of the Board or the
Administrator in accordance with the terms and provisions of the Plan.  Except
as expressly provided in this Plan, neither the Company nor any of its
Affiliates shall be required or be liable to make any payment under the Plan.

11.2.No Right to Continued Service.  Nothing herein shall constitute a contract
of employment or of continuing service or in any manner obligate the Company or
any Affiliate to continue the services of any Participant, or obligate any
Participant to continue in the service of the Company or Affiliates, or as a
limitation of the right of the Company or Affiliates to discharge any of their
members, with or without cause.

11.3.Nature of the Plan.

(a)Unfunded Plan.  Nothing herein contained shall require or be deemed to
require the Company to segregate, earmark or otherwise set aside any funds or
other assets to provide for any payments made hereunder. Benefits hereunder
shall be paid from assets which shall continue, for all purposes, to be part of
the general, unrestricted assets of the Company and its Affiliates.  The
obligations of the Company hereunder shall be an unfunded and unsecured promise
to pay money in the future.  However,



20

 

--------------------------------------------------------------------------------

 



the Company may establish one or more trusts to assist in meeting its
obligations under the Plan, the assets of which shall be subject to the claims
of the Company’s general creditors.  No current or former Participant,
Beneficiary or other person, individually or as a member of a group, shall have
any right, title or interest in any account, fund, grantor trust, or any asset
that may be acquired by the Company in respect of its obligations under the Plan
(other than as a general creditor of the Company with an unsecured claim against
its general assets).

(b)Exception for Change in Control.  Notwithstanding the provisions of paragraph
(a) of this Section 11.3, the Company shall create a rabbi trust to hold funds
to be used in payment of the obligations of the Company under the Plan, which
trust shall not be funded except as provided in the following sentence.  In the
event of a Change in Control (or prior thereto in the sole discretion of the
Company), the Company shall fund such trust in an amount equal to not less than
the total value of the Participants’ Accounts under the Plan as of the Valuation
Date immediately preceding the Change in Control, provided that: (i) any funds
contained therein shall remain subject to the claims of the Company’s general
creditors; and (ii) such action will not result in the imposition of additional
tax under Section 409A(b)(5) of the Code.  In addition, upon a Change in
Control, the trust by its terms shall become irrevocable.

11.4.Nontransferability.  Prior to payment thereof, no benefit under the Plan
shall be assignable or subject to any manner of alienation, sale, transfer,
claims of creditors, pledge, attachment or encumbrances of any kind, except
pursuant to a domestic relations order awarding benefits to an “alternate payee”
(within the meaning of Code Section 414(p)(8)) that the Administrator determines
satisfies the criteria set forth in paragraphs (1), (2) and (3) of Code Section
414(p) (a “DRO”).  Notwithstanding any provision of the Plan to the contrary, to
the extent required by the DRO the Plan benefits awarded to an alternate payee
under a DRO may be paid in a single lump sum to the alternate payee on the
Valuation Date as soon as administratively practicable following the date the
Administrator determines the order is a DRO, and such amounts, as adjusted for
earnings, gains and losses, will be deducted from the Participant’s Account as
of such Valuation Date.

11.5.Successors and Assigns.  The rights, privileges, benefits and obligations
under the Plan are intended to be, and shall be treated as legal obligations of
and binding upon the Company, its successors and assigns, including successors
by merger, consolidation, reorganization or otherwise.

11.6.Payment with Respect to Incapacitated Persons.  Any amounts payable
hereunder to any person who is a minor or under a legal disability, as
determined under applicable state law, or who is unable to manage properly his
or her financial affairs may be paid (a) to the legal representative of such
person, (b) to anyone acting as the person’s agent under a durable power of
attorney, (c) to an



21

 

--------------------------------------------------------------------------------

 



adult relative or friend of the person or (d) to anyone with whom the person is
residing.  Any payment of a benefit made in accordance with the provisions of
this section shall be a complete discharge of any liability for the making of
such payment under the Plan.  The Administrator’s reliance on the written power
of attorney or other instrument of agency governing a relationship between the
person entitled to benefit the person to whom the Administrator directs payment
of the benefit shall be fully protected at least to the same extent as though
the Administrator had dealt directly with the person entitled to the benefit as
a fully competent person.  In the absence of actual knowledge to the contrary,
the Administrator may assume that the instrument of agency was validly executed,
that the person was competent at the time of execution and that at the time of
reliance, the agency had not been terminated or amended.

11.7.Arbitration.  Any controversy or claim arising out of or relating to this
Plan, or breach hereof, shall be settled by arbitration in the City of Chicago
in accordance with the laws of the State of Illinois with an arbitrator
appointed by the Company; provided, however, that with respect to any claim
subject to Section 9.5, the individual must have exhausted the claims and review
procedure set forth in such Section 9.5 before submitting the claim to
arbitration under this Section 11.7.  The arbitration shall be conducted in
accordance with the rules of the American Arbitration Association, except with
respect to the selection of an arbitrator.  The arbitrator’s determination shall
be final and binding upon all parties and judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.

11.8.Gender and Number.  Except when otherwise indicated by the context, words
in the masculine gender shall include the feminine and neuter genders, the
plural shall include the singular, and the singular shall include the plural.

11.9.Headings.  The headings of the various Articles and Sections in the Plan
are solely for convenience and shall not be relied upon in construing any
provisions hereof.  Any reference to a Section shall refer to a Section of the
Plan unless specified otherwise.

11.10.Severability.  Whenever possible, each provision of the Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but it any provision of the Plan is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, and the Plan shall be reformed, construed and
enforced in such jurisdiction so as to best give effect to the intent of the
Company under the Plan.

11.11.Effect on Other Employee Benefit Plans.  Any benefit paid or payable under
this Plan shall not be included in a Participant’s compensation for purposes of
computing benefits under any employee benefit plan maintained or contributed by
the Company or any Affiliate except as may otherwise be required under the
specific terms of such employee benefit plan.





22

 

--------------------------------------------------------------------------------

 



11.12.Non-U.S. Participants.  With respect to any Participant who resides
outside the United States and provides services to any Affiliate, and
notwithstanding anything herein to the contrary, the Administrator may, in its
sole discretion, amend the terms of the Plan in order to conform such terms with
the requirements of local law or to meet the objectives of the Plan, and may,
where appropriate, establish one or more sub-plans to reflect such amended
provisions.

11.13.Applicable Law.  This Plan is established under and will be construed
according to the laws of the State of Illinois, to the extent not preempted by
the laws of the United States.

***

IN WITNESS WHEREOF, the undersigned has caused this Plan to be executed this    
29th day of  September , 2013.

WOODWARD, INC.

 

 

 

 

 

 

By:

/s/ Rick W. Holm

 

Corporate Director, Global HR

 

Support Services and Risk Management

 

 

 

 

 

 

 

 



23

 

--------------------------------------------------------------------------------